Exhibit 10.7


THIRD AMENDMENT TO
 
AGREEMENT AND PLAN OF MERGER
 
AND REORGANIZATION
 


 
BY AND AMONG
 
EQUITEX, INC.,
 
EI ACQUISITION CORP.,
 
AND
 
HYDROGEN POWER, INC.
 


 


 
December 15, 2005

--------------------------------------------------------------------------------



THIRD AMENDMENT TO AGREEMENT AND PLAN OF MERGER
 
AND REORGANIZATION
 


 
This Third Amendment to Agreement and Plan of Merger and Reorganization (this
“Agreement”) is entered into as of December 15, 2005, by and among Hydrogen
Power, Inc., a Delaware corporation (the “Company”), Equitex, Inc., a Delaware
corporation (“Equitex”), and EI Acquisition Corp., a Delaware corporation that
is wholly owned by Equitex (the “Merger Sub”).
 
INTRODUCTION
 
A.  The Company, Equitex and Merger Sub have entered into that certain Agreement
and Plan of Merger and Reorganization dated September 13, 2005, as amended in
that certain First Amendment to Agreement and Plan of Merger and Reorganization
dated October 31, 2005 and that certain Second Amendment to Agreement and Plan
of Merger and Reorganization Dated November 11, 2005 (as amended, the “Merger
Agreement”) whereby the Company and Merger Sub will merge with the surviving
corporation being a subsidiary of Equitex (the “Merger”).
 
B.  The Company, Equitex and Merger Sub have agreed to amend the Merger
Agreement by entering into this Agreement in order to reflect an agreement
between the parties relating to certain obligations of Equitex under the Merger
Agreement.
 
C.  The parties to this Agreement intend to adopt the Merger Agreement, as
amended by this Agreement, as a plan of reorganization within the meaning of
Section 368(a) of the Internal Revenue Code of 1986, as amended (the “Code”),
and the regulations promulgated thereunder, and intend that the Merger and the
transactions contemplated by this Agreement be undertaken pursuant to that plan.
Accordingly, the parties to the Merger Agreement, as amended by this Agreement,
confirm their intention that the Merger qualify as a “reorganization,” within
the meaning of Code Section 368(a) and a “foreign merger” within the meaning of
Section 87(8.1) of the Income Tax Act (Canada), and that, with respect to the
Merger, Equitex, Merger Sub and the Company will each be a “party to a
reorganization,” within the meaning of Code Section 368(b).
 
AGREEMENT
 
Now, Therefore, in consideration of the foregoing premises, and the
representations, warranties and covenants contained herein, the parties hereto
agree as follows:
 
 
Article 1  
Amendment
 
1.1  Amendment to Equitex Covenants Relating to Monetization of FastFunds. In
order to reflect a change in Equitex’s obligations relating to the monetization
of FastFunds Financial Corporation, Section 5.12 of the Merger Agreement is
hereby deleted in its entirety and replaced with the following:
 
“On or after date hereof, Equitex shall commence to monetize its holdings of the
capital stock of FastFunds Financial Corporation, a Nevada corporation, in
accordance with applicable law. Equitex agrees that it shall use the first
$10,000,000 of the net proceeds from such monetization toward the exploitation
and commercialization of the Company Intellectual Property, $5,000,000 of which
shall be provided to the Company within 45 days of the Closing; provided that,
to the extent such monetization of FastFunds Financial Corporation does not
occur within 45 days of the Closing, Equitex shall have the option, at its sole
discretion, to provide to the Company such $5,000,000 from other sources. Any
funds in excess of $10,000,000 (or $5,000,000 if $5,000,000 is received from
other sources as specified in the preceding sentence) received by Equitex from
such monetization may be used by Equitex in its sole discretion.”
 
1

--------------------------------------------------------------------------------


 
Article 2  
General Provisions
 
2.1  Merger Agreement in Full Force and Effect
 
. The Merger Agreement shall continue in full force and effect without amendment
except as expressly provided for in this Agreement.
 
2.2  Interpretation
 
. The headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement.
References to Sections and Articles refer to Sections and Articles of this
Agreement unless otherwise stated.
 
2.3  Severability
 
. If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated, and the parties shall negotiate in good faith to modify this
Agreement and to preserve each party’s anticipated benefits under this
Agreement.
 
2.4  Amendment
 
. This Agreement may not be amended or modified except by an instrument in
writing approved by the parties to this Agreement and signed on behalf of each
of the parties hereto.
 
2.5  Miscellaneous
 
. This Agreement (together with all other documents and instruments referred to
herein): (a) constitutes the entire agreement, and supersedes all other prior
agreements and undertakings, both written and oral, among the parties, with
respect to the subject matter hereof; and (b) shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns,
but shall not be assignable by either party hereto without the prior written
consent of the other party hereto.
 
2.6  Counterparts; Delivery
 
. This Agreement may be executed in any number of counterparts, and each such
counterpart shall be deemed to be an original instrument, but all such
counterparts together shall constitute but one agreement. In addition, executed
counterparts may be delivered by means of facsimile or other electronic
transmission; and signatures so delivered shall be fully and validly binding to
the same extent as the delivery of original signatures.
 

 
 

2

--------------------------------------------------------------------------------





 
2.7  Governing Law
 
. This Agreement is governed by the internal laws of the State of Delaware
without regard to its conflicts-of-law principles.
 


 
[SIGNATURE PAGE TO FOLLOW.]
 




3

--------------------------------------------------------------------------------




In Witness Whereof, the parties hereto have caused this Agreement to be executed
effective as of the date first written above.
 

HYDROGEN POWER, INC.:
 
 
By:  /s/ James Matkin
Name: James Matkin
Title: Chairman
EQUITEX, INC.:
 
 
By:  /s/ Henry Fong
Name: Henry Fong
Title: President
 
 
 
EI ACQUISITION CORP.:
 
 
By:  /s/ Henry Fong
Name: Henry Fong
Title: President


 
 

--------------------------------------------------------------------------------

 